Citation Nr: 0404796	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied the veteran's claim of entitlement 
to service connection for a back condition.


FINDINGS OF FACT

1.  In an unappealed decision dated in January 1971, the RO 
denied entitlement to service connection for a back 
condition.

2.  Evidence received since January 1971 decision is so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
a low back disorder.

3.  The veteran's low back disorder is of service origin.


CONCLUSION OF LAW

1.  The January 1971 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
back disorder is final. 38 U.S.C.A. § 7105 (West 2002).

2.  The additional evidence received since the January 1971 
RO rating decision is new and material and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for a low back disorder have been met. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


3.  The veteran's low back disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002). This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) regarding 
new and material claims were amended effective August 29, 
2001.  These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case. See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).

In this regard the veteran was notified of the VCAA and what 
evidence the VA would obtain in the August 20032 supplemental 
statement of the case and a September 2003 letter.  In view 
of the grant of the benefit sought the Board finds that the 
VA's obligations under the VCAA have been met.

Factual Background

The evidence of record at the time of the January 1971 RO 
decision is briefly summarized.  The service medical records 
show that the veteran was seen at the dispensary in October 
1969 after being involved in a tanker truck accident.  He had 
multiple abrasion and contusions to the chest, abdomen and 
left hip.  The following day he reported marked pain in the 
left paraspinous area of the lumbosacral spine.  His skin was 
bruised in that area. The next day it was remarked that he 
still had multiple aches but has not shown any serious 
injury.  He was placed on quarters for two days.  Later in 
October 1969 he was seen for muscle spasms.  Subsequently in 
October 1969 he reported hot flashed from the buttock down 
the left thigh to the knee.  He still had back pain.  The 
separation examination showed no pertinent abnormality.

In January 1971 the RO denied service connection for a back 
disorder.  The basis for the denial was that a back disorder 
was not shown at the time of the separation examination. The 
veteran was notified of that decision in January 1971 and of 
his appellate rights.  He did not appeal the January 1971 
determination which is now final. 38 U.S.C.A. § 7105.  
However, the veteran may reopen his claim by submitting new 
and material evidence. 38 U.S.C.A. § 5108.

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision." Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

In September 1999, the veteran submitted an application to 
reopen his claim of entitlement to service connection for a 
back condition.  The veteran contends that his current back 
condition is related to the injury to his back that he 
sustained in service.  The newly submitted evidence consists 
of private treatment records and the report of a VA 
examination.

A VA consultation sheet dated August 1970, and not previously 
of record, indicates that the veteran at that time was 
diagnosed with low back weakness and was referred for 
therapeutic evaluation and treatment.

The private medical records show that the veteran sustained a 
fall at work in December 1989, causing significant injury to 
his back.  The veteran underwent multiple lumbar 
laminectomies in February 1990.  Subsequently he continued to 
receive treatment for his low back disorder at private 
facilities. The report of an MRI scan of the veteran's 
lumbosacral spine taken in April 1992 noted a partial left 
hemilaminectomy at the L4-5 and L5-S1 levels. 

In October 1994, a private neurosurgical re-examination noted 
that the veteran had persistent symptomatology and back and 
leg pain, as would be expected from the large demonstrated 
ruptured disk shown on his myelogram in February 1994.  The 
examiner at that time indicated that the veteran remained 
indefinitely and totally disabled from his prior injury of 
December 1989, and recommended decompressive surgery.

A March 2000 report of outpatient treatment noted that the 
veteran was having a very difficult time dealing with his 
back pain and was seriously considering surgical intervention 
for his leg pain and back pain.  The examiner noted that a CT 
scan dated January 2000 showed foraminal narrowing with 
degenerative changes in the left fifth foramen.  The examiner 
recommended surgical procedures for the veteran.  The veteran 
was again seen in June 2000.  The examiner at that time 
indicated that in his opinion the veteran's current disc 
herniation was a result of his first operation which was a 
partial hemilaminectomy at L4-5.  The examiner indicated that 
this was related to his injury years ago, and was not a new 
injury.  Records indicate that the veteran underwent 
exploration and revision of microdiscectomy at L4-L5 left, in 
September 2000.

The veteran underwent a VA examination in July 2001.  The 
report of this examination indicates that the examiner 
reviewed the veteran's claims file, to include records 
concerning the veteran's motor vehicle accident in October 
1969, and records regarding the veteran's fall subsequent to 
service in December 1989.  The examiner also noted the 
veteran's surgical history regarding his back.  The examiner 
noted that the veteran reported that over the years the 
symptoms had gradually gotten worse, with no specific 
incident as to the cause, and that by 1999 the pain was so 
severe he became unable to walk.  The veteran's condition had 
improved since his last surgery in September 2000, however 
the pain was so bad at times that he was forced to use 
crutches.  The pain was located in the back and the left leg 
and more recently he had noted radiation into the right leg.  
It had gotten progressively worse since the operation in 
1990.  The veteran reported that he only drove for short 
instances, and found it very uncomfortable to sit for any 
length of time.  He was unable to bend or stoop.  He reported 
that he was currently taking medication for this condition.

Following the evaluation the examiner diagnosed the veteran 
with a herniated disk at L4-5 and L5-S1, status post 
operative diskectomy at both levels in 1990, with recurrent 
disc herniation at L4-5 in the left, status post recurrent 
diskectomy at this level in 2000.  The examiner indicated 
that it was his opinion that the veteran was totally and 
permanently disabled from any type of gainful employment, and 
that his disability was at least partially the result of the 
injury sustained while he was in the service in 1969, with a 
significant conservatory factor being an industrial accident 
he sustained in 1990.

Analysis  

After reviewing the record, the Board finds that the July 
2001 VA examination report is new and material evidence in 
that the examiner relates the veteran's low back disorder to 
service.  Accordingly, the claim is reopened. 38 U.S.C.A. § 
5108. 

The Board must now consider the veteran's reopened claim on 
the merits.  Service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury or disease in the line of duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).


In this regard the service medical records show that the 
veteran did sustain an injury to the low back in October 
1969.  Although the separation examination was normal, in 
August 1970 he was seen for low back problems diagnosed as 
low back weakness.  The record shows that the veteran did 
sustain an intervening injury to the low back in 1989 and 
underwent multiple surgeries.  However, a private physician 
in June 20002 related the partial hemilaminectomy at L4-5 to 
the veteran's inservice injury.  Additionally, a VA examiner 
in July 2001 stated that the veteran's back disability was at 
least partially the result of the injury sustained while he 
was in the service in 1969.  Accordingly, the Board finds 
that the weight of the evidence is in favor of the veteran's 
claim.  Thus, service connection for the low back disorder is 
warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back is reopened, 
and, service connection for a low back disability is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



